Citation Nr: 1016768	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, to include a heart disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  
 
In May 2009, the appellant and a witness testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

This matter was previously before the Board.  In July 2009, 
the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).  In December 2009, 
after receiving the opinion, the Board remanded the claim for 
further development.  In the December 2009 remand, the Board 
instructed the RO to schedule the appellant for a VA 
examination with a cardiologist to identify the nature and 
etiology of all current cardiac disability.  The appellant 
was seen for a VA examination with a cardiologist in January 
2010.  The VA examiner reviewed the appellant's claims 
folder, physically examined the appellant, and completed a 
cardiac ultrasound transthoracic echocardiogram.  The Board 
finds that the RO substantially complied with the mandates of 
the December 2009 remand and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002). 

In March 2010, the Board received an opinion from P.C., M.D.  
The Board notes that VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  The 
claims folder does not contain a waiver from the appellant or 
his representative.  However, the file contains a previously 
submitted opinion from P.C., M.D., dated in May 2006.  In 
both opinions, P.C., M.D., opines that the appellant 
experienced massive dilation of the ascending aorta with 
aortic insufficiency as a result of rheumatic fever in 
service.  P.C., M.D., did not provide full rationale for 
either the May 2006 or March 2010 opinion.  Additionally, the 
facts reported by P.C., M.D., in the March 2010 record 
concerning the medical history of the appellant's heart 
condition are already of record.  Thus, the Board finds the 
March 2010 opinion to be cumulative and redundant of evidence 
of record, and the Board finds no prejudice to the appellant 
in proceeding to adjudicate this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence of record does not show that the appellant 
had rheumatic fever in service.

2. The evidence of record does not show that the appellant 
has residuals of rheumatic fever or a heart condition is 
etiologically related to service.


CONCLUSION OF LAW

Residuals of rheumatic fever, to include a heart disability, 
were not incurred in or aggravated by active service, and may 
not be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for entitlement 
to service connection for residuals of rheumatic fever, to 
include a heart disability.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's private medical records and VA 
medical records are in the file.  Many of the appellant's 
service treatment records from his period of active service 
are unavailable as they were destroyed in a 1973 fire that 
occurred at the National Personnel Records Center (NPRC).  A 
May 1945 enlistment and December 1945 discharge examination 
report survived the fire.  The NPRC response indicates that 
original examination reports are moldy and brittle and could 
not be mailed; however, photocopies of the examination 
reports are included in the evidence of record.  Inasmuch as 
the appellant was not at fault for the loss of these records, 
VA is under heightened obligation to assist the appellant in 
the development of his claim.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  This heightened obligation includes 
searching for alternative medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. 
Nicholson, 455 F.3d 1346 (2006).  The RO has undertaken the 
required procedures to reconstruct the appellant's records 
from alternative sources, including requests to the NPRC.  
All relevant records that could be located have been 
associated with the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a January 2010 medical examination 
to obtain an opinion as to whether the appellant had 
residuals of rheumatic fever, to include a heart disability, 
that were related to service.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an 
accurate history and listened to the appellant's assertions.  
The claims file was reviewed and the examiner completed a 
cardiac ultrasound transthoracic echocardiogram.  The 
examiner laid a factual foundation for the conclusions that 
were reached.  Therefore, the Board finds that the 
examination is adequate.  See Nieves-Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II.  Service Connection

The appellant contends that he is entitled to service 
connection for residuals of rheumatic fever, to include a 
heart disability.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The appellant claims that he is entitled to service 
connection for residuals of rheumatic fever, to include a 
heart disability.  Entitlement to service connection requires 
evidence of a current disability.  A December 2006 private 
medical record from D.H., M.D., indicates the appellant had a 
diagnosis of atrial fibrillation with diminished ventricular 
response, and a history of severe dilated cardiomyopathy.  A 
March 2007 VA treatment record from D.H., M.D., reflects that 
the appellant had ongoing atrial fibrillation with a left 
bundle branch block problem.  A May 2007 VA treatment record 
from D.H., M.D., indicates the appellant's atrial 
fibrillation is permanent.  D.H. also notes that the 
appellant had a history of ischemic cardiomyopathy with EF 
20-25 percent, New York Heart Association class II to class 
III heart failure, and thoracic aortic root replacement for 
aortic root dilation.  A June 2007 electrocardiogram report 
indicates the appellant had moderate-severely decreased left 
ventricular ejection fraction (LVEF) of approximately 35%, 
bilateral atrial enlargement, and mild-moderate mitral 
regurgitation.  A January 2010 VA examination report, based 
on the results of a cardiac ultrasound transthoracic 
echocardiogram, reflects that the appellant has aortic valve 
pathology and atrial fibrillation. The medical evidence 
indicates the appellant has current heart conditions, 
including atrial fibrillation and aortic valve pathology, 
which may be considered a heart disability for VA purposes.  
For service connection to be granted, the evidence must show 
that the appellant has a current chronic disability that is 
at least as likely as not attributed to service.   

Regarding the second element of service connection, that of 
in-service incurrence, the appellant has asserted that he had 
acute rheumatic fever in service.  In the May 2009 
videoconference hearing before the Board, the appellant 
stated that he had rheumatic fever at Camp Crowder, in 
Neosho, Missouri, from January 1946 to May 1946.  The May 
1945 induction medical examination report did not indicate 
the appellant had a history of rheumatic fever.  The December 
1945 discharge examination report also does not reflect that 
the appellant had rheumatic fever.  However, both of the 
examination reports pre-date the appellant's alleged 
rheumatic fever.  

The evidence of record includes a copy of an envelope 
addressed to appellant at the hospital ward at Camp Crowder 
in May 1946.  The hospital address on the envelope was 
crossed-out and replaced with another address.  In an August 
2007 RO hearing, the appellant explained that his address had 
changed because he was sent home from the hospital in May 
1946.  A February 1946 envelope addressed to the appellant is 
also of record.  Neither envelope contains any reference to 
rheumatic fever.  Consequently, the envelopes have little 
probative value in establishing the appellant had rheumatic 
fever in service.

In an October 2007 letter, the appellant's brother stated 
that the appellant was diagnosed with rheumatic fever and 
admitted to the hospital from January to May of 1946.  In a 
July 2007 letter, the appellant's brother noted that he 
recalled the appellant being on total bed rest and receiving 
penicillin shots every three hours.  He stated that as a 
result of rheumatic fever, the appellant experienced 
tiredness, high blood pressure, and was diagnosed with a bad 
heart.  In the August 2007 RO hearing and May 2009 Board 
videoconference hearing, the appellant's wife also indicated 
her husband had rheumatic fever from January to May of 1946.  

The Board finds the statements of the appellant, his wife and 
brother concerning rheumatic fever to have little probative 
value.  Lay persons are qualified to describe the observable 
symptoms exhibited by the appellant.  Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  The statements from the 
appellant, and his wife and brother are credible and 
competent to that extent.  However, lay persons are not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis of rheumatic fever or a heart 
condition.  Espiritu, supra;  see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a lay person is competent to identify the medical condition).  
In addition, the lay statements are not supported by 
contemporaneous evidence of record.  The envelopes dated in 
1946 do not indicate the appellant was treated for rheumatic 
fever.  Although one of the envelopes was addressed to the 
hospital, it was not delivered to the hospital, but to 
another address.  

The appellant has asserted continuity of symptomatology of a 
heart condition.  In the August 2007 RO hearing, the 
appellant indicated that he experienced symptoms of a heart 
issue after being discharged from service because he seemed 
to tire easily and lacked stamina.  His wife confirmed that 
he was always tired.  In the August 2007 RO hearing, the 
appellant stated that the first medical indication that he 
had a heart condition was in approximately 1960, when a 
doctor diagnosed him with a heart murmur.  The appellant also 
stated that he was treated for a heart condition in the 1960s 
at his May 2009 Board videoconference hearing.  The evidence 
of record does not include any medical records from the 
1960s.  In contrast to the appellant's assertion that he was 
diagnosed with a heart murmur in 1960, a January 2010 VA 
examination report reflects that the appellant reported he 
was asymptomatic until 1980 when he sustained a myocardial 
infarction and was diagnosed with hypertension and high 
cholesterol.  Hence, the Board does not find that Veteran's 
assertions as to continuity of symptomatology to be credible.  

The first medical evidence of record concerning a heart 
disability or rheumatic fever is an August 1993 private 
medical record from P.H., M.D., dated 47 years after service.  
The record reflects that the appellant reported that he had 
rheumatic fever in the military and was hospitalized for 
three to four months, but was told that his heart was okay.  
P.H., M.D., noted that the appellant apparently did very well 
without any type of problems up until 1985 when he had left 
heart catheterization after having a small heart attack.  

The Board finds the evidence does not support a finding of 
continuity of symptomatology since service.  The appellant 
himself stated in his August 2007 RO hearing and May 2009 
Board videoconference hearings that he did not have any heart 
problems until at least the 1960s.  The August 1993 private 
medical record indicated the appellant did not have heart 
problems until 1985.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000.).  

The appellant has asserted that there is a nexus between his 
heart disability and rheumatic fever in service.  The claims 
folder contains several medical opinions concerning whether 
there is a link between a heart disability and service.  In 
the May 2006 letter, P.H., M.D., noted that he initially took 
care of the appellant in 1993 for massive dilation of the 
ascending aorta with aortic insufficiency with dissection 
which was repaired surgically at that time.  P.H. opined that 
the process was as likely as not, all secondary to his 
original rheumatic fever acquired in the military.  

In a September 2009 VHA medical opinion, P.C., M.D., a 
cardiologist, opined that the appellant's acute aortic 
dissection and ischemic cardiomyopathy were not related to 
the alleged history of rheumatic fever in 1946.  He noted 
that rheumatic fever was not known to produce aortic 
dissection or ischemic cardiomyopathy.  P.C. also opined that 
the appellant's mild to moderate mitral regurgitation could 
be related to rheumatic fever.  He noted ischemic 
cardiomyopathy may also be associated with mitral 
regurgitation.

In a November 2009 letter, D.H., M.D., opined that acute 
dissection of the thoracic aorta and ischemic cardiomyopathy 
would absolutely not be related to rheumatic fever.  However, 
he opined that aortic valvular disease associated with 
ascending aortic dilation could very well be related to 
rheumatic fever at least within realistic possibilities.  He 
stated there was no way to determine if it was related 
conclusively.

In a January 2010 examination report, the VA examiner, a 
cardiologist, opined that it is likely that his rheumatic 
heart disease contributed to the aortic valve pathology and 
to his atrial fibrillation.  He noted that it was not clear 
that the appellant's rheumatic heart disease caused the 
coronary heart disease.   

Although the January 2010, November 2009, and May 2006 
medical opinions indicate there may be a nexus between the 
appellant's heart conditions and rheumatic fever, the 
opinions lack probative value because they are based on the 
appellant's self-reported history of in-service rheumatic 
fever.  As discussed above, the Board finds that the evidence 
does not support a finding that the appellant had rheumatic 
fever in service.  Therefore, the medical opinions have 
little probative value and are not persuasive.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for residuals of 
rheumatic fever, to include a heart disability.  Endocarditis 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.  In order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  The 
evidence of record does not establish any clinical 
manifestations of a heart condition within the applicable 
time period.  Inasmuch, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The probative evidence is against a finding that the 
appellant is entitled to service connection for residuals of 
rheumatic fever, to include a heart disability.  There is no 
objective evidence of record indicating the appellant had 
rheumatic fever in service.  Although the appellant has 
considered the testimony of the appellant, his wife, and his 
brother, as lay witnesses, they are not competent to make a 
medical diagnosis of rheumatic fever or a heart condition.  
In addition, there is a 47 year gap before the first post-
service medical evidence of record indicating the appellant 
had a heart condition.  The appellant himself stated that he 
was first diagnosed with a heart condition in the 1960s, at 
the earliest, more than 10 years after service.  The August 
1993 medical record from P.H., M.D., indicated the appellant 
was well without any type of problems until 1985, nearly 40 
years after service.  Thus, the record does not establish 
continuity of symptoms between service and a present heart 
condition.  In the September 2009 VHA medical opinion, P.C., 
M.D., opined that the appellant's acute aortic dissection and 
ischemic cardiomyopathy were not related to the alleged 
history of rheumatic fever in 1946.  Although the January 
2010, November 2009, and May 2006 medical opinions indicated 
there may be a nexus between the appellant's heart conditions 
and rheumatic fever, all the opinions were based on the 
appellant's unsubstantiated report of having had rheumatic 
fever in service, and thus lack probative value.  As noted 
above, the Board finds the evidence of record does not 
support a finding that the appellant had rheumatic fever in 
service.  

Therefore, the Board concludes that the preponderance of the 
evidence is against a the appellant's claim for service 
connection for residuals of rheumatic fever, to include a 
heart disability, as a result of service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for residuals of rheumatic 
fever, to include a heart disability is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


